Citation Nr: 1817886	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-43 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether life insurance and burial plan payments considered a countable expense for VA pension benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1954 to September 1958.  He passed away in February 2015.  The appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  In that decision, the PMC considered evidence submitted by the appellant regarding expenses incurred by the Veteran and appellant as they relate to the appellant's entitlement to a survivor's pension.  

In her November 2016 notice of disagreement, the appellant sought further review of several expenses incurred both prior to and after the Veteran's death, including the prepaid burial expense and life insurance/burial policy expenses.  She referenced policies for both the Veteran and herself.  Her contentions were addressed in a July 2017 Statement of the Case.

Notably, the record shows that the appellant was paid at the maximum pension rate for a surviving spouse without dependents, beginning on March 1, 2015, for the one year following the Veteran's death.  Therefore, the issue of whether the Veteran's life insurance/burial policy expenses are excluded from her countable income is moot because the appellant cannot receive a greater pension payment even if more expenses were excluded from her income for that time.  

Therefore, the sole inquiry on appeal is whether the appellant's life insurance/burial policy expenses are excluded from her countable income for the period from March 1, 2016.  In other words, the question on appeal is whether life insurance and/or prepaid burial expenses paid by the appellant for herself are considered a countable expense for VA pension purposes.  The appellant's representative submitted a February 2018 brief addressing this issue.

Finally, in her November 2016 notice of disagreement, the appellant indicated she had medical problems which may qualify her for pension payments at the aid and attendance rate.  She may consult with her representative and file the appropriate claim if she wishes to pursue that matter further.


FINDING OF FACT

The appellant's own life insurance and burial policy premiums are not a medical expense and are not part of the Veteran's final expenses.


CONCLUSION OF LAW

The appellant's own life insurance and burial policy premiums are not excluded from her countable income.  38 U.S.C. §§ 501, 1503 (2012); 38 C.F.R. § 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

For VA pension purposes, certain income, money, or expenses are excluded from calculated income.  A surviving spouse, such as the appellant, may exclude unreimbursed medical expenses when they are paid for the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support.  38 C.F.R. § 3.272(g)(2).

VA's Adjudication Manual includes a list of common allowable medical expenses.  VA Manual M21-1 V.iii.1.G.2.c.  Although the list is not intended to be all-inclusive, the example expenses include items such as acupuncture services, back supports, crutches, hearing aids, home health services, physical examinations, x-rays, transportation for medical purposes, and vaccines.  The list also includes insurance premiums, but for medical insurance only.  In other words, the term "medical expenses" refers to payments relating to issues of healthcare, such as preventative care or the diagnosis and treatment of medical conditions.  It does not encompass life insurance or burial policy payments, particularly given that the Manual specifies medical insurance only.

Life insurance and burial policies would clearly fall under the umbrella of last illness, burial, and just debts, as such policies are in place to defray the costs incurred following death.  A surviving spouse may exclude amounts paid for expenses of a veteran's last illness, burial, and just debts.  38 C.F.R. § 3.272(h)(1)(i), (ii).  Similarly, a veteran may exclude amounts paid for expenses of his deceased spouse's last illness, burial.  38 C.F.R. § 3.272(h)(2).  However, there is no mechanism within the regulations by which a veteran or surviving spouse may deduct expenses paid for his or her own last illness, burial, or just debts.

As discussed above, the appellant received the maximum pension available for a surviving spouse with no dependents for the year following the Veteran's death.  To the extent that the appellant paid life insurance and burial policy premiums for the Veteran, the additional deduction would not warrant additional pension payment.  Regarding the appellant's payments made toward her own policies, these do not fall within the meaning of "medical expenses" and are not part of the Veteran's final expenses, and are therefore not excluded from her countable income for pension purposes.


ORDER

The appellant's own life insurance and burial plan payments are not excluded from her income for VA pension benefits purposes.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


